DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/26/2021.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 10/26/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of generating and using reader-friendly policy statements are disclosed. In one or more embodiments, a policy management service receives a request for an authorization policy in a language-localized syntax. The policy management service identifies a syntax graph corresponding to the authorization policy and traverses the syntax graph to obtain at least a requestor variable value associated with the authorization policy, an action variable value associated with the authorization policy, a resource variable value associated with the authorization policy, and a location variable value associated with the authorization policy. The policy authorization service generates a reader-friendly policy statement in the language- localized syntax using the requestor variable value, the action variable value, the resource variable value, and the 
 
	Independent claims 1,18,20,22,23 and 24, recite the uniquely distinct features of “   optimizing the preliminary syntax graph by eliminating a non-viable path, for which there are no conditions that can satisfy an authorization policy associated with the non-viable path, in the preliminary syntax graph; and reducing the policy statement to a logic statement comprising variables and logical operators; and transmitting, by the policy management service to one or more instances of an authorization service, the final syntax graph and  “   validating semantics of the policy statement at least by verifying that the set of elements are valid; generating, by the policy management service, a preliminary syntax graph based on the policy statement;  and  “ generating the preliminary syntax graph further comprises: generating a second set of nodes corresponding respectively to a second set of elements included in a second policy statement; storing the second set of nodes in the particular hierarchy based on node type; -4-Application No. 16/523,673 the final syntax graph is generated based on the policy statement and the second policy statement. And  wherein generating the final syntax graph comprises further comprises: mapping an entity referenced by at least one of the set of elements to a system-wide identifier.”.
The closest prior art, (Borgerson US 2016/0216122), discloses ( par 0052, simplifying map, i.e. final systax, data by downsampling, i.e. syntax graph wherein generating the final syntax graph) comprises: eliminating a node in the preliminary syntax graph (par 0048, downsampling road data to reduce a road graph size means remove the node from the road graph and 0054, the node is removed, i..e eliminating.. during the downsampling for simplifying map data and par 0020 the system may remove non-branching nodes (e.g., nodes with only 2 neighbors, which may not be intersections) ) optimizing the preliminary syntax graph by (Borgerson discloses par 0028 the directed graph, a point cost matrix is created from the directed road network graph i.e. road graph data. Par 0061 processing, i.e. generating,.. optimized road graph data i.e. a preliminary syntax graph...to the directed graph, i..e a final syntax graph. It can be seen as preliminary syntax graph road graph data is simplified by downsampling the node from the road graph data to generated the final syntax graph. ); and transmitting, by the policy management service i.e. par 0061 the system, server 215 to one or more instances of an authorization service, i.e. par 0061 server 215, the final syntax graph (par 0061 the system will transmit the optimized road graph data to a web browser or application, i.e. one more instances,).
 	The closest prior art, (Croslin US 5838660) discloses col 5, lines 15-16, and col 6,lines 52-54 reduce the number of non-viable routes which are examined during the route generation process and a significant number of routes which are non-viable are eliminated. Wherein there is no condition to remove the non-viable path. 
	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,18,20,22,23 and 24. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496